

AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT BY AND BETWEEN
BLUCORA, INC. AND MONOPRICE, INC. AND BERNARD LUTHI
THIS AMENDMENT NO. 1 (this "Amendment") TO THE EMPLOYMENT AGREEMENT BY AND
BETWEEN BLUCORA, INC. AND MONOPRICE, INC. AND BERNARD LUTHI, DATED SEPTEMBER 10,
2015 (the "Agreement"), is made and entered into this 22nd day of January 2016,
by Blucora, Inc. (the "Company"), Monoprice, Inc. (“Monoprice”) and Bernard
Luthi (“Executive”). Unless stated otherwise, all capitalized but undefined
terms used in this Amendment have the meaning set forth in the Agreement.
WHEREAS, Section 15(b) of the Agreement states that the Agreement may not be
modified except expressly in a writing signed by both parties;
NOW THEREFORE, the Agreement is hereby amended as follows:
1.     Section 6(c)(i) shall be amended in its entirety to read as follows:
(i)    a severance payment in an amount equal to one times the Executive’s Base
Salary in effect as of the Termination Date and his then current Target Bonus
amount (or if the Executive terminates employment under circumstances
constituting a Constructive Termination due to a material reduction of the
Executive’s Base Salary or Target Bonus, in effect immediately prior to such
reduction) (in each case less applicable withholding taxes), which amount shall
be payable in a single lump sum on the first payroll date that is at least 60
days following the Termination Date (but, in any event, by no later than March
15 of the calendar year immediately following the calendar year that includes
the Termination Date), in accordance with Section 14(b)(ii).





--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Amendment No. 1.
Blucora, Inc. 


 
By:   /s/ William J. Ruckelshaus
Name: William J. Ruckelshaus
Title: President and Chief Executive Officer
 

 
Date:   January 22, 2016
Monoprice, Inc. 

 
By:   /s/ William J. Ruckelshaus
Name: William J. Ruckelshaus
Title: Chief Executive Officer
Executive 


   /s/ Bernard Luthi 
Bernard Luthi
 


 
Date:   January 22, 2016 





